UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 First Federal Bancshares of Arkansas, Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: May 29, 2014 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of First Federal Bancshares of Arkansas,Inc. The Annual Meeting will be held at 900 South Shackleford Rd., Suite 401, Little Rock, Arkansas 72211, on Friday, June27, 2014 at 11:00a.m., Central Time. The matters to be considered by shareholders at the Annual Meeting are described in the accompanying materials. It is very important that you be represented at the Annual Meeting regardless of the number of shares you own or whether you are able to attend the Annual Meeting in person. We urge you to mark, sign, and date your proxy card as soon as possible and return it in the envelope provided, even if you plan to attend the Annual Meeting. This will not prevent you from voting in person, but will ensure that your vote is counted if you are unable to attend. For the reasons set forth in the attached proxy statement, the Board of Directors unanimously recommends that you vote “FOR” each of the director nominees named in the accompanying materials and the ratification of the appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2014. Your continued support of and interest in First Federal Bancshares of Arkansas,Inc. are sincerely appreciated. Sincerely, /s/ Christopher M. Wewers Christopher M. Wewers President and Chief Executive Officer FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. 1401 Highway 62-65 North Harrison, Arkansas 72601 (870) 741-7641 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on June 27, 2014 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of First Federal Bancshares of Arkansas,Inc. (the “Company”) will be held at the Company’s executive office located at 900 South Shackleford Rd., Suite 401, Little Rock, Arkansas 72211, on Friday, June 27, 2014 at 11:00a.m., Central Time, for the following purposes, all of which are discussed in greater detail in the accompanying proxy statement: To elect up to eleven director nominees named in the accompanying proxy statement to the Company’s Board of Directors; To ratify the appointment of BKD,LLP as the Company’s independent registered public accounting firm for the year ending December31, 2014; and To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Directors has fixed May 13, 2014 as the record date for the determination of shareholders entitled to receive notice of and to vote at the Annual Meeting. Only those shareholders of record as of the close of business on that date will be entitled to vote at the Annual Meeting. BY ORDER OF THE BOARD OF DIRECTORS /s/ John T. Adams John T. Adams Secretary Little Rock, Arkansas May 29, 2014 IMPORTANT IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE27, 2014: The Company’s Proxy Statement for this Annual Meeting of Shareholders and Annual Report on Form 10-K for the year ended December 31, 2013 are available over the Internet at www.cfpproxy.com/7001. YOU ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED REGARDLESS OF THE NUMBER YOU OWN. EVEN IF YOU PLAN TO BE PRESENT, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD PROMPTLY IN THE ENVELOPE PROVIDED. IF YOU ARE THE RECORD OWNER OF YOUR SHARES AND YOU ATTEND THE MEETING, YOU MAYVOTE EITHER IN PERSON OR BY PROXY. IF YOUR SHARES ARE HELD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE AT THE MEETING IN PERSON, YOU MUST OBTAIN FROM THE RECORD HOLDER OF YOUR SHARES AND BRING WITH YOU A PROXY FROM THE RECORD HOLDER ISSUED IN YOUR NAME. TABLE OF CONTENTS Page PROXY STATEMENT 1 ABOUT THE ANNUAL MEETING OF SHAREHOLDERS 1 What is the purpose of the Annual Meeting? 1 Who is entitled to vote? 1 Can I access the Company’s proxy materials and annual report electronically? 1 How do I vote? 1 If my shares are held in street name by my broker, can my broker vote my shares without instructions from me? 2 Can I attend the meeting and vote my shares in person? 2 Can I change my vote or revoke my proxy after I return my proxy card? 2 What constitutes a quorum? 2 What are the Board of Directors’ recommendations? 3 What vote is required to approve each item? 3 Will abstentions and broker “non-votes” have an impact on the proposals contained in this proxy statement? 3 Who pays the cost for soliciting proxies by the Board of Directors? 3 Who is Bear State Financial Holdings, LLC? 3 PENDING TRANSACTION 4 ITEM 1 – ELECTION OF DIRECTORS 5 Director Nominees 5 Additional Director Nominees 5 Vote Required 6 Board Recommendation 6 INFORMATION REGARDING THE BOARD AND ITS COMMITTEES 6 Director Nominees 6 Additional Director Nominees 9 Director Independence and “Controlled Company” 10 Shareholder Nominations 10 Directors’ Attendance at Annual Meetings 10 Board Leadership Structure and Role in Risk Oversight 11 Committees and Meetings of the Board of Directors of the Company 11 CODE OF ETHICS FOR EXECUTIVE OFFICERS AND FINANCIAL PROFESSIONALS 13 SECTION16(a)BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 13 BENEFICIAL OWNERSHIP OF COMMON STOCK BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 14 TRANSACTIONS WITH CERTAIN RELATED PERSONS 15 REPORT OF THE AUDIT COMMITTEE 16 ITEM 2 – RATIFICATION OF APPOINTMENT OF AUDITORS 17 Accounting Fees and Services 17 Vote Required 17 Board Recommendation 17 EXECUTIVE COMPENSATION 18 Summary Compensation Table 18 Outstanding Equity Awards At Fiscal Year-End 19 401(k)Plan 19 Director Compensation 20 SHAREHOLDER PROPOSALS 20 SHAREHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS 21 ANNUAL REPORTS 21 OTHER MATTERS 21 ii FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS To be held on June 27, 2014 This proxy statement is being furnished to holders of common stock, $.01 par value per share, of First Federal Bancshares of Arkansas,Inc. (the “Company”), the holding company of First Federal Bank. Proxies are being solicited on behalf of the Board of Directors of the Company to be used at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at the Company’s executive office located at 900 South Shackleford Rd., Suite 401, Little Rock, Arkansas 72211, on June 27, 2014 at 11:00a.m., Central Time, for the purposes set forth in the Notice of Annual Meeting of Shareholders. The Company intends to deliver copies of the definitive proxy statement for the Annual Meeting to shareholders on or about May 29, 2014. ABOUT THE ANNUAL MEETING OF SHAREHOLDERS What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will consider and vote on: (i) the election of directors, (ii) the ratification of our independent registered public accounting firm, and (iii) such other business as may properly come before the meeting or any adjournment thereof. Who is entitled to vote? Only our shareholders of record at the close of business on the record date for the meeting, May 13, 2014, are entitled to vote at the Annual Meeting. On the record date, we had 20,046,031 shares of common stock issued and outstanding. Can I access the Company’s proxy materials and annual report electronically? Yes. This proxy statement and our annual report on Form 10-K for the year ended December 31, 2013 are available online at www.cfpproxy.com/7001. How do I vote? If your shares are registered in your name, meaning you are the record holder of your shares, you may vote in person at the Annual Meeting or by proxy without attending the meeting. Record holders may mark, sign, date, and mail the proxy card you received from the Company in the return envelope provided. If you vote by submitting a proxy card, your shares will be voted at the Annual Meeting in accordance with your instructions. If you sign and return the proxy card but do not give any instructions on some or all of the proposals, your shares will be voted by the persons named in the proxy card on all uninstructed proposals in accordance with the recommendations of the Board of Directors given below. Proxies solicited hereby may be exercised only at the Annual Meeting and any adjournment of the Annual Meeting and will not be used for any other meeting. If your shares are held in “street name” by a bank, broker, custodian or other nominee, such bank, broker, custodian or other nominee is deemed the record holder of your shares. If you wish to vote in person at the meeting, you must obtain from your bank, broker, custodian or other nominee, and bring with you to the meeting, a proxy from such record holder issued in your name. If you do not plan to vote in person at the Annual Meeting, please mark, date, sign, and return the voting instruction form you received from your bank, broker, custodian or other nominee with this proxy statement. As indicated on the form or other documentation provided by your bank, broker, custodian or other nominee, you may have the choice of voting your shares over the Internet or by telephone as instructed by your bank, broker, custodian or other nominee. To do so, follow the instructions on the form you received from your bank, broker, custodian or other nominee. 1 If my shares are held in street name by my broker, can my broker vote my shares without instructions from me? Under New York Stock Exchange Rule452, which governs all brokers (including those holding NASDAQ-listed securities), brokers are entitled to vote shares held by them for their customers on matters deemed “routine” under applicable rules, even though the brokers have not received voting instructions from their customers. Brokers, however, may not vote on “non-routine” matters on behalf of their clients in the absence of specific voting instructions. A broker “non-vote” occurs when a broker’s customer does not provide the broker with voting instructions on “non-routine” matters for shares owned by the customer but held in the name of the broker. In those instances, the broker cannot vote the uninstructed shares and reports the number of such shares as “non-votes.” The election of directors is considered a “non-routine” matter. Accordingly, a broker may not vote on this proposal without instructions from its customer and broker “non-votes” may occur with respect to this proposal. The proposalto ratify the appointment of the Company’s independent registered public accounting firm qualifies as a “routine” matter. Your broker, therefore, may vote your shares in its discretion if you do not provide instructions on how to vote on this routine matter. Can I attend the meeting and vote my shares in person? Yes. All shareholders are invited to attend the Annual Meeting. Shareholders of record can vote in person at the Annual Meeting. If your shares are held by a bank, broker, custodian or other nominee and you wish to vote in person at the meeting, you must obtain from the record holder and bring with you a proxy from the record holder issued in your name. The Annual Meeting will be held at the Company’s executive office located at 900 South Shackleford Rd., Suite 401, Little Rock, Arkansas 72211. If you wish to attend the Annual Meeting in person, you may obtain directions to the Company’s executive office by calling (870) 741-7641 or Brenda Jackson at (870) 365-8331. Can I change my vote or revoke my proxy after I return my proxy card? Yes. If you are a shareholder of record, there are three ways you can change your vote or revoke your proxy any time before the proxy is voted. ● First, you may send a written notice to Mr.John T. Adams, Corporate Secretary, First Federal Bancshares of Arkansas,Inc., P.O.Box 550, Harrison, Arkansas 72602, stating that you would like to revoke your proxy. ● Second, you may complete and submit a new proxy card with a later date. Any earlier proxies will be revoked automatically by subsequently submitted proxies. New proxy cards may be obtained over the internet at www.cfpproxy.com/7001. ● Third, you may attend the Annual Meeting and vote in person. Any earlier proxy will be revoked. However, attending the Annual Meeting without voting in person will not revoke your proxy. If you have instructed a broker or other nominee to vote your shares, you must follow directions you receive from your broker or other nominee to change your vote. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of a majority of the votes entitled to be cast on any matter at the Annual Meeting will constitute a quorum. If a quorum is established, each holder of common stock will be entitled to one vote on each matter to be voted on at the Annual Meeting for each issued and outstanding share of common stock owned on the record date. Proxies received but marked as abstentions and broker “non-votes” will be included in the calculation of the number of votes considered to be present at the meeting and will be counted for quorum purposes. 2 What are the Board of Directors’ recommendations? The recommendations of the Board of Directors are set forth under the description of each proposal in this proxy statement. In summary, the Board of Directors recommends that you vote (i) “FOR” each of the director nominees named herein and (ii) “FOR” the ratification of the appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2014. What vote is required to approve each item? With respect to the election of directors , the Company’s Bylaws require that each director be elected by the affirmative vote of a majority of the votes cast at the meeting, either in person or by proxy. In other words, the number of shares voted “for” a director nominee must exceed the number of votes cast “against” that director nominee. You may vote for, against, or abstain from voting for any or all of the director nominees named herein. If a nominee who is serving as a director is not re-elected, Arkansas law provides that the incumbent director would continue to serve on the Board as a “holdover director.” However, under the Company’s Bylaws, such director must tender his or her resignation to the Board of Directors. In that situation, the Board of Directors would consider whether to accept or reject the tendered resignation and will act on the tendered resignation within 90 days from the date the election results are certified and then publicly disclose its decision. If a non-incumbent nominee fails to receive a majority of votes cast at the annual meeting, such nominee would not serve on the Board as a “holdover director.” A majority of the votes cast at the Annual Meeting is required to ratify the appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2014. You may vote for, against or abstain from voting for this proposal. Will abstentions and broker “non-votes” have an impact on the proposals contained in this proxy statement? As discussed above, proxies received but marked as abstentions and broker “non-votes” will be included in the calculation of the number of votes considered to be present at the meeting for quorum purposes. However, neither abstentions nor broker “non-votes” will have an impact on the proposals contained in this proxy statement because they are not considered votes cast for voting purposes. Who pays the cost for soliciting proxies by the Board of Directors? The Company will bear the cost of soliciting proxies, including the cost of preparing, printing and mailing the materials in connection with the solicitation of proxies. The Company will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending the proxy materials to the beneficial owners of the Company’s common stock. In addition to solicitations by mail, officers and regular employees of the Company may, without being additionally compensated, solicit proxies personally and by mail, telephone, facsimile or electronic communication. Who is Bear State Financial Holdings, LLC? Bear State Financial Holdings, LLC (“BSF Holdings”) is the Company’s largest shareholder. As of May 13, 2014, BSF Holdings owns 15,600,962 shares of Company common stock and a warrant to purchase 1,079,000 additional shares of Company common stock at an exercise price of $3.00 per share. This represents approximately 79% of the Company’s common stock, assuming full exercise of the warrant. As a result of its controlling interest in the Company, BSF Holdings is able to determine the Company’s corporate and management policies and determine the outcome of any corporate transaction or other matter submitted to shareholders for approval. Mr. Richard N. Massey, the Chairman of the Board of the Company, is the managing member of BSF Holdings, which provides him with the sole power to vote and dispose of the shares of the Company held by BSF Holdings. Messrs. Scott T. Ford and W. Dabbs Cavin are also members of BSF Holdings. As such, each has an indirect interest in BSF Holdings’ investment in the Company to the extent of their individual pecuniary interests in BSF Holdings. 3 PENDING TRANSACTION On July 1, 2013, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with First National Security Company (“FNSC”) of Hot Springs, Arkansas, pursuant to which FNSC will merge with and into the Company (the “Merger”). Pursuant to the Merger Agreement, shareholders of FNSC will receive, in the aggregate, 6,252,400 shares of Company common stock and $74 million in cash in exchange for their shares of FNSC common stock. The total transaction value will depend on the closing price of the Company’s stock on the closing date of the Merger. On March 21, 2014, shareholders of both the Company and FNSC voted to approve the Merger. Consummation of the Merger is subject to certain conditions, including, among others, receipt of all required governmental regulatory approvals. Under the terms of the Merger Agreement, either party may terminate the Merger Agreement if the Merger is not completed by March 31, 2014, provided that either party may extend the termination date for up to 90 days if the closing has not occurred at that time because regulatory approval has not been received. On March 28, 2014, the Company exercised its rights to extend the termination date of the Merger Agreement to June 29, 2014. The Company anticipates that the Merger will be completed in June 2014. In connection with the Merger, the Company will sell up to 2,531,645 shares of Company common stock at a price per share equal to $7.90 in a private placement (the “Private Placement”) to its principal shareholder BSF Holdings and certain of its members (the “Investors”) (including Richard N. Massey, the Company’s Chairman, and Scott T. Ford, a director of the Company). Additionally, the Company issued warrants (the “Investor Warrants”) to purchase 177,215 shares of common stock on the same terms as in the Private Placement to the Investors in exchange for their respective commitments to backstop the Private Placement. The Investor Warrants were issued on August 13, 2013, have a five year term, and have an exercise price of $7.90 per share, which was the closing stock price for the Company’s common stock on June 28, 2013 and is the price of the Company’s common stock offered in the Private Placement. On August 23, 2013, the Company entered into a subscription agreement with BSF Holdings for the purchase and sale of 2,297,031 shares of common stock. The Company also entered into a registration rights agreement with BSF Holdings, which provided BSF Holdings with customary registration rights with respect to the shares it has agreed to purchase in the Private Placement. The Company intends to utilize the commitments of the Investors to backstop the remaining 234,614 shares to be purchased in the Private Placement. The Company anticipates the closing of the Private Placement will occur immediately prior to the closing of the Merger. Additionally, in connection with the Merger, the Company anticipates that it will change its name from “First Federal Bancshares of Arkansas, Inc.” to “Bear State Financial, Inc.” and will also change its stock ticker symbol from “FFBH” to “BSF.” Following the name change and ticker symbol change, the Company’s common stock will continue to be traded on the NASDAQ Global Market. 4 ITEM 1 – ELECTION OF DIRECTORS The number of directors that serve on the Board of Directors is currently set at nine and may be fixed from time to time by the Board of Directors in the manner provided in the Company’s Bylaws. In accordance with the Company’s Bylaws, directors are elected for a term of one year or until their successors are duly elected and qualified or until their earlier removal, resignation or death. Director Nominees Name Age Positions Held with the Company Director of the Company Since W. Dabbs Cavin 49 Vice Chairman of the Board K. Aaron Clark 32 Director Frank Conner 64 Director Scott T. Ford 51 Director G. Brock Gearhart 32 Director John P. Hammerschmidt 92 Director O. Fitzgerald Hill 50 Director Richard N. Massey 58 Chairman of the Board Each of the eight director nominees listed above currently serves as a director of the Company and was recommended by the nominating and corporate governance committee and nominated by the Board of Directors to stand for election at the Annual Meeting. Christopher M. Wewers, who currently serves as a director of the Company, was not nominated for election to the Board at the Annual Meeting. Accordingly, his term of office as a director will end at the Annual Meeting. The decision not to re-nominate Mr. Wewers was made in connection with the Company’s planned organizational restructuring that is anticipated to occur following the merger with FNSC. Each of the above director nominees was elected to the Board at the 2013 annual meeting of shareholders. In connection with the 2011 initial investment of BSF Holdings in the Company, the Company agreed to nominate Messrs. Massey, Cavin, Ford and Clark (or such other designees as BSF Holdings may designate) to the Board of Directors each year so long as BSF Holdings owns in excess of 33% of the Company’s common stock. There are no other arrangements or understandings between the Company and any person pursuant to which such person has been elected a director. Additional Director Nominees Effective upon closing of the merger with FNSC, the Board anticipates that it will increase the size of the Board to appoint Messrs. John H. Hendrix, Ian R. Vaughan and Daniel C. Horton, each former directors and/or executive officers of FNSC and/or its subsidiary banks, to the Board to fill the newly-created vacancies, and appoint Mr. Horton as a Vice Chairman of the Board. Also effective upon the closing of the merger with FNSC, the nominating and corporate governance committee of the Board will recommend and the Board will nominate each of these additional director nominees to stand for election at the Annual Meeting. The election of these additional director nominees at the Annual Meeting is conditioned upon the closing of the merger with FNSC prior to the Annual Meeting. If the merger has not been consummated at the time of the Annual Meeting, then the board size will remain fixed at nine members, and Messrs. Hendrix, Vaughan and Horton will neither be appointed to the Board nor nominated for election at the Annual Meeting. In such case, proxies and votes submitted in respect of their election will not be counted and will have no effect on the election of directors. 5 Name Age Anticipated Positions with the Company Director of the Company Since John H. Hendrix 77 Director N/A Daniel C. Horton 73 Vice Chairman of the Board N/A Ian R. Vaughan 37 Director N/A Vote Required Pursuant to the Company’s Bylaws, directors are elected by a majority of the votes cast by the shares entitled to vote in the election of directors at a meeting at which a quorum is present. Each nominee who receives more votes cast “for” than “against” his or her election at the Annual Meeting will be elected as a director. Shareholders of the Company are not permitted to cumulate their votes for the election of directors. Unless contrary instructions are given, shares represented by proxies solicited by the Board of Directors will be voted for the election of each of the nominees to the Board of Directors. If the person named as nominee should be unable or unwilling to stand for election at the time of the Annual Meeting, proxies will be voted for a replacement nominee designated by the Board of Directors or, in the event no such designation is made, proxies will be voted for a lesser number of nominees. At this time, the Board knows of no reason why the nominees listed above may not be able to serve as a director if elected. Ages of the nominees are reflected as of May 13, 2014. Proxies cannot be voted for a greater number of persons than the nominees named herein. Board Recommendation The Board of Directors recommends that you vote “FOR” the election of each of the director nominees, including the additional director nominees, named above. INFORMATION REGARDING THE BOARD AND ITS COMMITTEES Director Nominees Set forth below is biographical information for each director nominee listed above. The following descriptions also outline the specific experience, qualifications, attributes and skills that qualify each person to serve on the Company’s Board of Directors. Richard N. Massey. Mr. Massey is Chairman of the Board of Directors of the Company. He has been a member of Westrock Capital Partners, LLC, a private investment partnership (“Westrock”), since January 2009, and is the managing member of BSF Holdings, the Company’s controlling shareholder. From 2006 to 2009, Mr. Massey was Executive Vice President, Chief Strategy Officer and General Counsel of Alltel Corporation, then the fifth largest provider of wireless services in the United States. Prior to joining Alltel, Mr. Massey acted as Managing Director of Stephens Inc., a private investment bank, for 6 years. Mr. Massey is a licensed attorney in the state of Arkansas and has over 25 years of experience as a corporate and securities attorney. Since 2006, Mr. Massey has been a director of Fidelity National Financial, Inc. (“FNF”), a title insurance, mortgage services, specialty insurance and information services company, and Fidelity National Information Systems, Inc. (“FIS”), a global provider of technology and services to the financial services industry. He serves as a member of the compensation committee of FNF, and as chairman of the compensation committee and a member of both the executive and the corporate governance and nominating committees of FIS. Mr. Massey has an extensive understanding of corporate law, finance and investment banking that he gained through years of experience as a financial and legal advisor to public and private companies. In addition, Mr. Massey, through his affiliation with BSF Holdings, has a substantial personal interest in the Company that aligns his interests with those of the Company’s shareholder base. His professional experience combined with his personal stake in the success of the Company led the Board of Directors to determine that Mr. Massey is qualified to serve on the Company’s Board of Directors and as its Chairman. 6 W. Dabbs Cavin. Mr. Cavin serves as Chief Financial Officer of Mountaire Corporation and is a member of its board of directors, and he also serves as a Vice Chairman of the Board of Directors of the Company. From 2011 until June 30, 2013, Mr. Cavin served as Chief Executive Officer of the Company and First Federal Bank. He has been active in commercial banking in a variety of executive positions for over 20 years. In 1996, Mr. Cavin was a co-founder and organizer of Pinnacle Bancshares and Pinnacle Bank in Little Rock, Arkansas where he served as executive vice president and chief lending officer while also serving as a member of that bank’s and its holding company’s board of directors. After the 2002 sale of Pinnacle to BancorpSouth, Mr. Cavin became president of the Little Rock market for BancorpSouth until joining Summit Bank as executive vice president. At Summit, Mr. Cavin was responsible for leading its entrance into the Little Rock market as well as working with executive management on corporate strategic initiatives, market expansion, marketing, and business development. In 2006 and 2007, Mr. Cavin moved to Kigali, Rwanda where he launched a for-profit commercial bank with non-profit shareholders led by Opportunity International in an effort to further the economic development of that country. From 2008 until 2011, Mr. Cavin was employed by Mountaire Corporation in a position similar to his present capacity, while also consulting with Summit Bank on strategic issues. Mr. Cavin is also a former regulatory examiner with the Federal Home Loan Bank of Dallas which was the precursor to the Office of Thrift Supervision. Mr. Cavin has over 20 years of community and commercial banking experience, much of which he acquired as an executive officer or director of various Arkansas-based financial institutions. His understanding of the community banking needs of Arkansas makes him an invaluable asset as a director of the Company. His long and successful career as a bank executive and his intimate knowledge of community banking in Arkansas led the Board of Directors to conclude that Mr. Cavin is qualified to serve on the Company’s Board of Directors. K. Aaron Clark. Mr. Clark currently serves as Principal of The Stephens Group, LLC, a private, family-owned investment firm, which he joined in 2006. In addition to helping analyze, coordinate and execute The Stephens Group’s investment transactions, Mr. Clark devotes a considerable amount of his time to supporting the firm’s partner companies’ efforts to grow the long-term value of their businesses. Prior to joining The Stephens Group, Mr. Clark was a corporate financial analyst at Stephens, Inc., where he gained experience in detailed financial analysis, modeling and diligence. Mr. Clark provides a unique perspective to the Board. In addition to his investment banking experience, he brings to the Board a keen understanding and knowledge of partnering with management teams of a wide-range of companies across various industries to assist them in growing the long-term value of their businesses and accomplishing their strategic goals. His professional experience and strong community ties led the Board of Directors to conclude that Mr. Clark is qualified to serve as a director of the Company. Frank Conner.
